Eschweiler, J.
{dissenting). In this case an aged mother, on friendly terms with all her children, signs an *381instrument purporting to be her will, by which; after providing for the use of the income for the care of an incompetent daughter, she gives her entire estate to one of six children. This is the one who alone of all the children knew of the execution of the will. He, thus favored, is not charged with any active duty towards the unfortunate daughter, but receives a presently vested remainder in all the estate.
I can see no good reason under the testimony why this son should be preferred to the absolute exclusion of the other four children, and to that extent the will under this evidence is, in my judgment, clearly an unnatural distribution of her property.
In June, 1920, less than two years after the making of the will, she deeds to this favored son a piece of real estate which had been bought with her money in the preceding year and which money she received through her husband, who died just a month before the will was signed. In January, 1922, a suit was commenced in the circuit court to set aside this deed, and following that the incompetent daughter, Lillie, was committed to one of the county institutions, where she remains. The judgment rendered in that action in April, 1926, was offered in evidence by the contestants below but was refused. One of the recitals of such judgment was to the effect that in June, 1920, the time of the conveyance to the favored son, and “for a considerable time prior thereto,” the favored son, respondent here, occupied, a position of trust and confidence toward the mother and exercised a dominating influence over her.
I think that such judgment should have been received and given great consideration in determining the question presented on this will contest. This was a solemn adjudication that the son so exclusively favored in the will of 1918 had within two years from that time obtained, by his undue influence over the testatrix, property which was more than one half in value of the entire estate. Such a judgment, *382after a contest in which the favored son, respondent here, was a party and witness, though not a witness on the contest here, should be considered of very persuasive if not controlling effect upon the important questions in this contest, namely, the susceptibility of the aged testatrix to the influence of the son; and as to whether he was of a disposition to exercise undue and improper influence upon his aged mother.
While the general rule is clear that proof of the existence of a particular condition does not support a presumption as to its existence at a prior time, yet such rule has its exceptions (Ellis v. State, 138 Wis. 513, 524, 119 N. W. 1110), where evidence of insolvency six months after the particular time was held might be proper. That exceptions are recognized, particularly where the question is one of intent, is well illustrated in Luria v. U. S. 231 U. S. 9, 27, 34 Sup. Ct. 10. Such backward-running presumptions are recognized in many cases in the law of crimes, as where present possession of property is evidence of prior guilt. Yee Hem v. U. S. 268 U. S. 178, 184, 45 Sup. Ct. 470.
To refuse to consider or give any weight to this judgment seems to me prevented the trial court from getting the true picture of the relationship between this son and the mother. When the will was drawn in October, 1918, giving to the one son the entire principal of her estate, she did not then have this particular piece of city property. Evidently not satisfied with the gift by the will of this property to the exclusion of the four other children, this favored son obtains a present deed of this valuable piece of property, and when the validity of that transaction is challenged a judgment of a court declares that such deed is void. Notwithstanding that, he is now permitted, by the* present disposition of this case, to take the same property by this will that it is solemnly adjudged he could not take by the deed.
A reading of the record in this case makes it impossible for me to reconcile myself with a conclusion that the will *383executed under the circumstances here disclosed could be any more the free and independent act of this aged testatrix than was the deed to the same favored son executed less than two years thereafter. The circumstances in this case, in my judgment, placed a heavy burden upon the respondent in this case to establish that he did not take advantage of the evident influence he had over his mother in the making of these instruments, and that he has by no means met the burden so placed upon him and ought not to be permitted to profit, as he has been allowed to do by the judgment below and here.